Citation Nr: 0836766	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include hallux rigidus.

2.  Entitlement to an initial compensable rating for otitis 
media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and June 2008 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Petersburg, Florida.  The issue 
of service connection for a bilateral foot disorder was 
remanded in September 2007 for further evidentiary and 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.  
The veteran testified before a Decision Review Officer (DRO) 
in June 2005 and the undersigned Veterans Law Judge in June 
2007; transcripts of these hearings are associated with the 
claims folder.

In an April 2004 written statement, the veteran asserted an 
inability to work due to his service-connected hearing loss 
disability.  More recently, in July 2007, he submitted a VA 
Form 21-8940 (application for increased compensation based on 
unemployability).  The Board therefore finds that there 
exists a claim for entitlement to a total rating based on 
individual unemployability (TDIU).  This issue is not on 
appeal before the Board, therefore, the proper course of 
action is to REFER it to the RO for development and 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for 
otitis media is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence fails to show that the veteran's 
current bilateral foot disorder, to include hallux rigidus, 
first manifested during service or for many years after 
service; there is no competent evidence of record to suggest 
that his current disability is otherwise related to his 
active military service.


CONCLUSION OF LAW

A bilateral foot disorder, to include hallux rigidus, was not 
incurred in or aggravated by the veteran's active military 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A February 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in January 2002, July 2003, February 2005, 
and March 2006 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
January 2002, July 2003, and February 2005 letters advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein.  These letters also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the January 2002 letter was sent to 
the veteran prior to the December 2002 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, after 
the March 2006 notice was provided the case was readjudicated 
and a June 2008 supplemental statement of the case was 
provided to the veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  Records which pertained to a former 
disability claim were requested from the Social Security 
Administration (SSA) in February 2005; unfortunately, the 
SSA's response indicated that the veteran's records have been 
destroyed.  Similarly, private treatment records requested 
from Dr. Flaxman returned a negative response noting that 
they had been destroyed.  As part of the Board's September 
2007 Remand directives, the veteran was given an opportunity 
to submit information or evidence pertaining to treatment 
received for his feet in 1955 and 1987.  He replied to a June 
2008 development letter requesting such information that he 
had no additional evidence or information to submit.  Under 
the circumstances, the Board concludes that VA has fulfilled 
its duty to assist the veteran in obtaining these records.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to 
assist is not a one-way street).  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As will be discussed in more detail below, there is nothing 
in the record, other than the veteran's own lay statements, 
that suggests an in-service "injury" to his feet or a link 
between any current foot disorder and military service.  
Under such circumstances, the veteran has not provided 
competent evidence that satisfies the third prong of 
McLendon; thus, VA is under no duty to provide him with an 
examination.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that he has a bilateral foot disability 
that is related to service.  Specifically, he testified that 
he was issued the wrong size shoes during service (too 
small), and that wearing these shoes led to foot pain during 
service and subsequent foot problems and surgeries after 
service.  He testified that he sought treatment during 
service for foot pain, but was turned away before he could 
see a physician.  Thus, there is no evidence in his service 
medical records of any complaints of foot pain or his shoes 
being too small.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

As noted above, the veteran states that he complained of foot 
pain twice in one day shortly after his entrance into 
service.  Although he reports that he was not permitted to 
see a physician and that there is therefore no specific 
record of any complaints, he notes that a record of his two 
visits are documented in the record.  More specifically, the 
veteran contends that a "Record of Restorations and 
Treatments Accomplished While in Service" that reflects that 
he was seen twice on January 5, 1952, documents his early 
complaints of foot pain.  See VA Form 21-4138 received 
February 12, 2002.  However, the Board observes that this 
record of treatment pertains to dental treatment during 
service.  Therefore, it is not probative to the veteran's 
foot disorder claim.  The veteran did complain of corns on 
his feet during service; the sick call report indicates that 
he was treated with a foot soak and trimming.  See Sick Call 
Record dated May 6, 1952.  There is no further mention of the 
veteran's feet in his service treatment records.  Clinical 
examination of the feet was normal at separation.  See 
Separation Examination Report dated December 16, 1954.  

While not dispositive of his claim, the Board notes that the 
lack of competent evidence of complaints, treatment, or 
diagnosis of chronic foot problems or his shoes being too 
small during service weighs against the veteran's claim that 
he is entitled to service connection for a current foot 
disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); 38 C.F.R. § 3.303(a).  

Similarly, the lack of competent evidence of a foot disorder 
or chronic complaints shortly after service weighs against 
awarding service connection on the basis of a showing of 
continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  Although the veteran testified that he sought 
treatment for his foot problem in 1955, he has not provided 
VA with any evidence of such treatment or information 
sufficient to obtain this evidence.  Thus, even though the 
veteran is competent to testify to such treatment, his lay 
statements are insufficient evidence of a chronic foot 
disorder post-service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson is not competent to provide 
evidence regarding a diagnosis or etiology).  In addition to 
a lack of contemporaneous evidence of foot problems 
immediately post-service, the Board finds evidence that the 
veteran denied a subjective history of "foot trouble" and a 
normal clinical examination of the feet in February 1957 
weighs against his current appeal.  

The veteran states that by the time he separated from service 
his feet had "grown" to fit the ill-fitting shoes he was 
issued.  Thereafter, he did not notice any significant pain 
until the 1980s.  See VA Form 21-4138 received February 12, 
2002.  Such lay statements, the Board observes, are 
consistent with the contemporaneous record.  Post-service 
medical records reflect complaints of bilateral foot pain at 
the June 1980 VA examination.  The examiner noted that the 
veteran had a normal foot examination; however, he indicated 
that he has pain with walking nearly every day in his great 
toes.  In August 1983 the veteran reported bunions on his 
feet for "several years" with daily foot pain; the 
diagnosis provided was bilateral bunions with hallux valgus.  
A month later, the veteran was diagnosed with degenerative 
joint disease of the right great toe metatarsophalangeal 
joint.  See VA Orthopedic Clinic Record dated September 19, 
1983.  More recent medical evidence shows that the veteran 
complained of pain in both feet in March 2001 with pain over 
the right great toe and second toes.  X-rays revealed hallux 
rigidus of the right foot and bilateral hallux 
interphalangeus with associated lesser toe deformities.  

The Board notes that the veteran underwent an above the knee 
amputation of the right lower extremity in January 2006.  
However, as there is competent medical evidence of a right 
foot disorder prior to such time (and, more importantly, 
during this appeal), the Board must consider service 
connection for that foot.  See McClain v. Nicholson, 21 Vet 
App 319 (2007) (requirement that a current disability be 
present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim...even though the disability 
resolves prior to the Secretary's adjudication of the 
claim").  

As discussed herein, the first competent medical evidence of 
any foot problems is a June 1980 VA examination.  This is 
approximately twenty-five years after the veteran's period of 
active duty service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  It also weighs against the veteran's claim 
that his current foot disability is related to service since 
the Board may, and will, consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the veteran has not complained of the maladies 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

With no competent evidence of a chronic foot disorder during 
service or competent evidence of a foot disorder during 
service and evidence of continuity of symptomatology since 
service, the Board must consider whether there is competent 
evidence that his currently manifested disability is related 
to service.  See 38 C.F.R. § 3.303(d).  As noted above, the 
veteran is not competent to provide evidence regarding the 
etiology of a disability.  Espiritu, supra.  Therefore, the 
Board must to rely on the competent medical evidence of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board is not free to substitute its own judgment for 
that of an expert).

The veteran testified in June 2007 that he had surgery on his 
feet and toes in 1987.  He stated that the physician informed 
him that his problems were due to wearing shoes that were too 
small.  Such records, however, are not associated with the 
claims folder.  And unfortunately for the veteran, the Board 
cannot accept the veteran's statements regarding what another 
physician identified as the etiology of his foot problems as 
competent evidence of a nexus.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (the appellant's account of what 
health care providers purportedly said, filtered as it is 
through a lay person's sensibilities, is not competent 
medical evidence).  See also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified to offer medical diagnoses, 
statements, or opinions). 

In the present case, there is no competent medical evidence 
of record indicating that any of the veteran's current foot 
disorders are due to his active military service.  
Furthermore, as there is no competent evidence indicating 
that any arthritis of the foot, including the toes, 
manifested within one year of service separation, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007) (certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service).  

The Board acknowledges the veteran's contention that he has a 
current bilateral foot disorder beginning in service.  
However, with consideration of the lack of evidence of 
chronic complaints or a diagnosis of any foot problems during 
service, the length of time following service prior to a 
recorded diagnosis, and the lack of any medical opinion 
suggesting a causal link to the veteran's service, including 
wearing ill-fitting shoes, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a bilateral foot disorder, to 
include hallux rigidus.  Consequently, the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral foot 
disorder, to include hallux rigidus, is denied.


REMAND

The Board remanded the issue of entitlement to service 
connection for otitis media in September 2007 for further 
evidentiary and procedural development.  By rating decision 
dated in June 2008, the Appeals Management Center awarded 
service connection for otitis media and assigned a 
noncompensable rating (0 percent), effective April 26, 2000.  
On September 18, 2008, the veteran filed a notice of 
disagreement as to the issue of the initial rating assigned 
to otitis media.  The Court has now made it clear that the 
proper course of action when a timely notice of disagreement 
has been filed is to remand the matter to the RO.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Appropriate action, 
including issuance of a statement of the case, is now 
necessary with regard to the issue of entitlement to an 
initial compensable rating for otitis media.  38 C.F.R. § 
19.26 (2008).  The veteran will then have the opportunity to 
file a timely substantive appeal if he wishes to complete an 
appeal as to this issue.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Issue a statement of the case as to the 
issue of entitlement to an initial 
compensable rating for otitis media.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


